 



Exhibit 10.1

 

LIMITED WAIVER AND NINTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

(TERM LOAN AND REVOLVING LOAN)

 

This LIMITED WAIVER AND NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of June 6, 2016 (the “Effective Date”), is entered into
by and among THIRD SECURITY SENIOR STAFF 2008 LLC, as administrative agent (the
“Agent”), and a lender, the other lenders party hereto (collectively, the
“Lenders”), and TRANSGENOMIC, INC., a Delaware corporation (the “Borrower”).

 

WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Loan and Security Agreement (Term Loan and Revolving Loan), dated as of March
13, 2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), whereby the Lenders have extended to the Borrower a
loan facility pursuant to the Loan Agreement on the terms and subject to the
conditions contained therein;

 

WHEREAS, the Borrower has informed the Agent that it has ceased operations at
its patient testing laboratory in New Haven, Connecticut (the “PT Business”);

 

WHEREAS, the Borrower has informed the Agent that the operating losses
experienced by the Borrower and the resulting cash used to support operating
activities has resulted in a reduction in the Borrower’s liquidity below the
required minimum liquidity levels set forth in Section 6.9(a) of the Loan
Agreement and, accordingly, an Event of Default has occurred and continues to
exist under Section 8.2(a) of the Loan Agreement as a result (the “Liquidity
Event of Default”);

 

WHEREAS, the Borrower has informed the Agent that the decision to cease
operations in its PT Business has resulted in a reduction in the Borrower’s
revenues below the required minimum revenue levels set forth in Section 6.9(b)
of the Loan Agreement for the six month period ended December 31, 2015 and,
accordingly, an Event of Default has occurred and continues to exist under
Section 8.2(a) of the Loan Agreement as a result (the “Revenue Event of
Default”);

 

WHEREAS, Events of Default also exist under (i) Section 8.1 of the Loan
Agreement as a result of the Borrower’s failure to make the required payments
of: (A) interest when due in the aggregate amount of $412,069.03; (B) the
anniversary fee due to the Agent, for the benefit of the Lenders, under Section
2.9(b) in the amount of $20,000 when due; and (C) Lender expenses in the amount
of $36,119.25 when due (collectively, the delinquent amounts set forth in
clauses (A), (B) and (C) of this clause (i), the “Overdue Amounts”), and (ii)
Section 8.2(a) of the Loan Agreement as a result of the Borrower’s failure to:
(A) timely provide Monthly Financial Statements for the months of December 2015,
January 2016, February 2016, March 2016 and April 2016 in accordance with
Section 6.2(a) of the Loan Agreement and (B) timely provide a Compliance
Certificate for the months of December 2015, January 2016, February 2016, March
2016 and April 2016 in accordance with Section 6.2(b) of the Loan Agreement
(collectively, with the Liquidity Event of Default and the Revenue Event of
Default, the “Specified Events of Default”);

 



 

 

 

WHEREAS, on February 25, 2016, the Agent, on behalf of itself and the Lenders,
delivered a Reservation of Rights Letter to the Borrower and provided, at the
request of the Borrower, an Advance to the Borrower in the amount of $500,000
(the “Overadvance”); and

 

WHEREAS, the Borrower has requested that the Agent and the Lenders, and the
Agent and the Lenders have agreed to, subject to the terms and conditions set
forth in this Amendment, (i) waive the Specified Events of Default, (ii)
capitalize the Overdue Amounts and add such Overdue Amounts to the outstanding
principal amount of the Revolving Line such that, after giving effect to this
Amendment, the outstanding principal amount of Advances under the Revolving Line
is equal to $3,243,188.28 and (iii) amend certain provisions of the Loan
Agreement, in each case, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to them in the Loan Agreement.

 

2. Limited Waiver. Subject to the terms, and the timely satisfaction of each of
the conditions precedent in Section 4 of this Amendment, the Agent and the
Lenders hereby waive the Specified Events of Default.

 

3. Amendments to the Loan Agreement. Effective as of the Effective Date, the
Loan Agreement is amended as follows:

 

(a) Capitalization of Overdue Amounts. The Overdue Amounts are hereby deemed to
be Advances that are capitalized and treated as additional principal obligations
under the Revolving Line subject to the terms of the Loan Agreement and shall
accrue interest at the same rates (including the Default Rate) as are applicable
to the Advances under the Loan Agreement and shall form part of the Obligations
under the Loan Agreement and the other Loan Documents and shall be payable in
full, in Cash, on the Revolving Line Maturity Date. The capitalization of the
Overdue Amounts on the Ninth Amendment Effective Date satisfies the Borrower’s
obligations with respect to such Overdue Amounts on such date, but for the
avoidance of doubt, does not relieve the Borrower’s obligations to repay the
full amount of the Advances in full, in Cash, on the Revolving Line Maturity
Date, which amount of Advances has been increased by the aggregate amount of the
Overdue Amounts on and as of the Ninth Amendment Effective Date.

 

(b) Section 2.2(c) of the Loan Agreement is amended by deleting the existing
text of such subsection in its entirety and inserting, in lieu thereof, the
following:

 

“(c) Mandatory Prepayments. If the Term Loan is accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of:
(i) all outstanding principal of the Term Loan and all other Obligations, and
all accrued and unpaid interest thereon, plus (ii) the Final Payment, plus (iii)
the Prepayment Fee, plus (iv) all other sums that shall have become due and
payable hereunder, including Lender Expenses.”

 



2

 

 

(c) Section 2.6(a) of the Loan Agreement is amended by deleting the existing
text of such subsection in its entirety and inserting, in lieu thereof, the
following:

 

“(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, the Lenders agree, severally and not jointly, to make
Advances not exceeding the Availability Amount to the Borrower according to each
Lender’s Pro Rata Share of the “Revolving Loan Commitment” as set forth on
Schedule 1 hereto. Amounts borrowed under the Revolving Line may be repaid and,
prior to the Revolving Line Maturity Date, reborrowed, subject to the applicable
terms and conditions precedent herein. Notwithstanding the foregoing, in
connection with each prepayment or repayment of the principal amount of any
Advances under the Revolving Line, the amount of the Revolving Line (and the
obligations of the Lenders to fund Advances thereunder) will be permanently
reduced, on the date of such prepayment or repayment, on a dollar for dollar
basis in the amount of such prepayment or repayment.”

 

(d) Section 6.9 of the Loan Agreement is hereby deleted in its entirety.

 

(e) Section 7.1 of the Loan Agreement is hereby amended by deleting the existing
text of such subsection in its entirety and inserting, in lieu thereof, the
following:

 

“7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, together with, for the avoidance of doubt, any exclusive or
non-exclusive license of all or any portion of the property or assets of the
Borrower or any of its Subsidiaries, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment that is, in the reasonable judgment of Borrower,
no longer economically practicable to maintain or useful in the ordinary course
of business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 of this Agreement; or (e) consisting of Borrower’s
use or transfer of money or Cash Equivalents in the ordinary course of its
business for the payment of ordinary course business expenses in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents.”

 

(f) Section 8.2(a) of the Loan Agreement is amended by deleting the existing
text of such subsection in its entirety and inserting, in lieu thereof, the
following:

 

“Borrower fails or neglects to perform any obligation in Sections 3.5, 6.2, 6.5,
6.7, 6.8, 6.10(c), 6.12, 6.13 or violates any covenant in Section 7; or”

 

(g) Section 14.1 of the Loan Agreement is amended by deleting the existing text
of the definitions of “Borrowing Base” and “Revolving Line” in their entirety
and inserting, in lieu thereof, the following:

 



3

 

 

“Borrowing Base” is the product of the Advance Rate multiplied by the Eligible
Accounts; provided, however, that Agent has the right to adjust the foregoing in
its good faith business judgment to mitigate the impact of events, conditions,
contingencies, or risks which may adversely affect the Collateral or its value;
and provided further, that, the proceeds for any sale of the Borrower's
intellectual property shall not be included for purposes of calculating the
Borrowing Base; provided, further, that until June 30, 2017, the Borrowing Base
shall be equal to the Revolving Line.

 

“Revolving Line” is an aggregate principal amount not to exceed $3,243,188.28
outstanding at any time, subject to permanent reduction from time to time in
accordance with Section 2.6(a).

 

“Revolving Line Maturity Date” is November 1, 2017.

 

(h) Section 14.1 of the Loan Agreement is further amended by deleting in their
entirety the existing text of the definitions of:

 

“Minimum Liquidity Ratio”;

 

“ICE COLD Excess Proceeds”;

 

“ICE COLD Sale”; and

 

“ICE COLD Trigger Event”

 

(i) Section 14.1 of the Loan Agreement is further amended by inserting the
following new definitions in appropriate alphabetical order:

 

“Ninth Amendment Effective Date” means June 3, 2016.

 

“Overdue Amounts” means an aggregate amount equal to $468,188.28, which amount
was capitalized and added to the outstanding balance of the outstanding Advances
under the Revolving Line as of the Ninth Amendment Effective Date.

 

4. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

(a) receipt by the Agent of a copy of this Amendment, duly executed and
delivered by the Borrower and the Required Lenders;

 

(b) receipt by the Agent of any other documents or agreements reasonably
requested by the Agent in connection with the transactions contemplated by this
Amendment; and

 

(c) the truth and accuracy of the representations and warranties contained in
Section 6 of this Amendment.

 



4

 

 

5. Reaffirmation. The Borrower hereby reaffirms each of the agreements,
covenants and undertakings set forth in the Loan Agreement and each and every
other Loan Document as of the Effective Date as if the Borrower was making said
agreements, covenants and undertakings as of the Effective Date.

 

6. Representations, Warranties, Covenants and Acknowledgments. To induce the
Agent and Lenders to enter into this Amendment, the Borrower hereby:

 

(a) represents and warrants that (i) as of the Effective Date, all of the
representations and warranties made or deemed to be made under the Loan
Documents are true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or Material Adverse
Effect, in which case such representation or warranty is true and correct in all
respects) on and as of the Effective Date to the same extent as though made on
and as of the Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(other than any representation or warranty that is qualified by materiality or
Material Adverse Effect, in which case such representation or warranty was true
and correct in all respects) on and as of such earlier date; (ii) as of the
Effective Date, after giving effect to the terms of this Amendment, there exists
no Default or Event of Default under the Loan Agreement or any of the other Loan
Documents; (iii) the Borrower has the corporate power and is duly authorized to
enter into, deliver and perform this Amendment; and (iv) this Amendment is the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;

 

(b) acknowledges and agrees that (i) this Amendment does not and shall not
create (nor shall the Borrower or any of its Subsidiaries rely upon the
existence of or claim or assert that there exists) any obligation of the Agent
or any Lender to consider or agree to any further consent, waiver or amendment
with respect to any Loan Document and, in the event that the Agent or any Lender
subsequently agrees to consider any further consent, waiver or amendment with
respect to any Loan Document, neither this Amendment nor any other conduct of
the Agent or any Lender shall be of any force or effect on the Agent’s or such
Lender’s consideration or decision with respect thereto, and neither the Agent
nor any Lender shall have any further obligation whatsoever to consider or agree
to any further consent, waiver or amendment with respect to any Loan Document;
and (ii) except as expressly set forth in this Amendment, the Agent and each
Lender reserves all of their respective rights pursuant to the Loan Agreement
and all other Loan Documents;

 

(c) further acknowledges and agrees that the Agent’s and Lenders’ agreement to
waive and amend the specific matters addressed in this Amendment, do not and
shall not create (nor shall the Borrower or any of its Subsidiaries rely upon
the existence of or claim or assert that there exists) any obligation of the
Agent or any Lender to consider or agree to any further waivers, consents or
amendments and, in the event that the Agent or any Lender subsequently agrees to
consider any further waivers, consents or amendments, neither this Amendment nor
any other conduct of the Agent or any Lender shall be of any force or effect on
the Agent’s or any Lender’s consideration or decision with respect to any such
requested consent;

 



5

 

 

(d) further acknowledges and agrees that no right of offset, defense,
counterclaim, claim, cause of action or objection in favor of the Borrower
against any Lender exists arising out of or with respect to (i) this Amendment,
the Loan Agreement or any other Loan Document, or (ii) any other documents now
or heretofore evidencing, securing or in any way relating to the foregoing; and

 

(e) further acknowledges and agrees that this Amendment shall be deemed a Loan
Document for all purposes under the Loan Agreement and the other Loan Documents.

 

7. Effect of Non-Compliance. To the extent any representation or warranty made
herein shall be untrue in any material respect, such occurrence shall be deemed
an Event of Default pursuant to the terms of the Loan Agreement and the other
Loan Documents.

 

8. Release; Indemnitees.

 

(a) In further consideration of the execution of this Amendment by the Agent and
each Lender, the Borrower, individually and on behalf of its successors
(including, without limitation, any trustees acting on behalf of the Borrower
and any debtor-in-possession with respect to the Borrower), assigns,
subsidiaries and Affiliates, hereby forever releases the Agent, each Lender and
their respective successors, assigns, parents, subsidiaries, Affiliates,
officers, employees, directors, agents and attorneys (collectively, the
“Releasees”) from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether known or unknown, matured or
unmatured, fixed or contingent (collectively, “Claims”) that the Borrower may
have against the Releasees which arise from or relate to any actions which the
Releasees may have taken or omitted to take in connection with the Loan
Agreement or the other Loan Documents prior to the Effective Date, including,
without limitation, with respect to the Obligations, any Collateral, the Loan
Agreement, any other Loan Document and any third parties liable in whole or in
part for the Obligations. This provision shall survive and continue in full
force and effect whether or not the Borrower shall satisfy all other provisions
of this Amendment, the Loan Documents or the Loan Agreement, including payment
in full of all Obligations.

 

(b) The Borrower hereby further agrees to indemnify and hold the Releasees
harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
officers, directors, agents, trustees, creditors, partners or shareholders of
the Borrower or any parent, Subsidiary or Affiliate of the Borrower, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation or common law principle arising from or in connection
with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment. The foregoing indemnity shall
survive the payment in full of the Obligations and the termination of this
Amendment, the Loan Agreement and the other Loan Documents.

 



6

 

 

9. Effect; Relationship of Parties. Except as expressly modified hereby, the
Loan Agreement and each other Loan Document shall be and remain in full force
and effect as originally written, and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Agent and Lenders. The
relationship of the Agent and Lenders, on the one hand, and the Borrower, on the
other hand, has been and shall continue to be, at all times, that of creditor
and debtor and not as joint venturers or partners. Nothing contained in this
Amendment, any instrument, document or agreement delivered in connection
herewith or in the Loan Agreement or any of the other Loan Documents shall be
deemed or construed to create a fiduciary relationship between or among the
parties.

 

10. Expenses. The Borrower shall pay the Agent all of its actual, documented and
reasonable costs and expenses in connection with the preparation, negotiation,
execution and enforcement of this Amendment in accordance with the Loan
Agreement (including, without limitation, all actual, documented and reasonable
fees, expenses and disbursements of counsel to the Agent).

 

11. Miscellaneous. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
This Amendment shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto. California law governs this
Amendment, without regard to principles of conflicts of law. This Amendment
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
negotiations, agreements and understandings of the parties with respect to the
subject matter hereof. Time is of the essence of this Amendment.

 

[remainder of page intentionally blank]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date.

 





BORROWER       TRANSGENOMIC, INC.             By: /s/ Paul Kinnon     Name:  
Paul Kinnon   Title: President & CEO         AGENT:         THIRD SECURITY
SENIOR STAFF 2008 LLC   As Agent for Lenders             By: /s/ Randal J. Kirk
    Name:   Randal J. Kirk   Title: Manager, Third Security, LLC, which is    
the Manager of Third Security Senior     Staff 2008 LLC         LENDERS:        
THIRD SECURITY SENIOR STAFF 2008 LLC             By: /s/ Randal J. Kirk      
Randal J. Kirk     Manager, Third Security, LLC, which is the     Manager of
Third Security Senior Staff 2008 LLC         THIRD SECURITY STAFF 2010 LLC      
      By: /s/ Randal J. Kirk       Randal J. Kirk     Manager, Third Security,
LLC, which is the     Manager of Third Security Staff 2010 LLC         THIRD
SECURITY INCENTIVE 2010 LLC               By: /s/ Randal J. Kirk       Randal J.
Kirk     Manager, Third Security, LLC, which is the     Manager of Third
Security Incentive 2010 LLC  

 



[Signature Page to Ninth Amendment]

 



 

 